10-4448-cv
    Klos v. Commissioner of Social Security


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 27th day of September, two thousand eleven.

    PRESENT:
                ROSEMARY S. POOLER,
                BARRINGTON D. PARKER,
                SUSAN L. CARNEY,
                      Circuit Judges.
    _____________________________________

    Patricia Klos,

                              Plaintiff-Appellant,

                     v.                                                    10-4448-cv

    Commissioner of Social Security,

                              Defendant-Appellee.

    ____________________________________


    FOR PLAINTIFF-APPELLANT:                         Patricia Klos, pro se, Flushing, New York.

    FOR DEFENDANT-APPELLEE:                          Varuni Nelson, Kathleen A. Mahoney, Scott R.
                                                     Landau, Seth D. Eichenholtz, Assistant United
                                                     States Attorneys, for Loretta E. Lynch, United
                                                     States Attorney for the Eastern District of New
                                                     York, Brooklyn, New York.
       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Ross, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Patricia Klos, proceeding pro se, appeals the district court’s judgment

granting the motion of the Commissioner of Social Security (“Commissioner”) for judgment on

the pleadings, pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, and thereby

upholding the Commissioner’s denial of her application for disability benefits under the Social

Security Act. We assume the parties’ familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.

       We review district court orders granting motions to dismiss pursuant to Federal Rule of

Civil Procedure 12(c) de novo. Jasinski v. Barnhart, 341 F.3d 182, 184 (2d Cir. 2003). When

reviewing determinations made by the Commissioner, we conduct a plenary review of the

administrative record. See Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008); see also Schaal

v. Apfel, 134 F.3d 496, 500-501 (2d Cir. 1998) (noting that the focus of review is the

administrative ruling, not the district court’s decision). Moreover, we may set aside the

Commissioner’s decision only if the factual findings are not supported by substantial evidence,

or if the decision was based on legal error. See Burgess, 537 F.3d at 127. “Substantial evidence

means more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. at 127. (internal quotation marks and citations

omitted).

       Here, after having conducted an independent and de novo review of the record in light of


                                                 2
these principles, we affirm the district court’s judgment. The evidence in the record concerning

Klos’s conditions, along with her own testimony, provides substantial evidence to support the

ALJ’s determination that she was not disabled under the Act during the relevant time period

(March 17, 2000-December 31, 2005).

       In addition, the new evidence that Klos submitted to the district court did not warrant

remand under 42 U.S.C. § 405(g). See 42 U.S.C. § 405(g); Tirado v. Bowen, 842 F.2d 595, 597

(2d Cir. 1988). As the district court correctly determined, much of the new evidence was

cumulative, and, in any event, it was not material to Klos’s disability claim for the reasons set

forth in the district court’s opinion and order. Although medical evidence that postdates an

ALJ’s decision is not per se irrelevant, see Pollard v. Halter, 377 F.3d 183, 193 (2d Cir. 2004),

the letters from Drs. Marin and Kamel here did not indicate that Klos’s condition was more

serious than previously thought.

       We have considered all of Klos’s remaining arguments and find them to be unavailing.

Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3